EXHIBIT 10.11
 
 



EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective the 10th
day of October, 2011 (the “Effective Date”) by and between Erik J. Romslo, a
resident of the State of Minnesota (“Employee”), and Northern Oil and Gas, Inc.,
a Minnesota corporation having its principal office at 315 Manitoba Avenue,
Suite 200, Wayzata, Minnesota (the “Company”).
 
WHEREAS, the Company is an oil and gas exploration and production company
headquartered in Wayzata, Minnesota, focused on drilling exploratory and
developmental wells in the Rocky Mountain regions of the United States;
 
WHEREAS, the Company desires to employ Employee, and Employee desires to accept
such employment, pursuant to the terms and conditions set forth in this
Agreement;
 
WHEREAS, during his employment with the Company, Employee will have access to
the Company’s confidential, proprietary and trade secret information.  Employee
and the Company agree that it is in the best interests of the Company to protect
its confidential, proprietary and trade secret information, to prevent unfair
competition by former executives following separation of their employment and to
secure cooperation from former executives with respect to matters related to
their employment with the Company; and
 
WHEREAS, Employee acknowledges that his receipt of benefits under this Agreement
depends on, among other things, his agreement to abide by the confidentiality,
non-competition, non-solicitation and other covenants contained in this
Agreement in Sections 9 and 10 below.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
agreements of the Company and Employee as set forth below, the Company and
Employee, intending to be legally bound, agree as follows:
 
1.           Term.  As of the Effective Date, the Company hereby employs
Employee, and Employee hereby accepts such employment on the terms and
conditions set forth herein, for the period commencing on the Effective Date and
ending four (4) years later, unless sooner terminated pursuant hereto (the
“Initial Term”).  The Company and Employee shall provide one another with
written notice ninety (90) days prior to the fourth anniversary of the Effective
Date, and on subsequent yearly anniversaries of the Effective Date, of their
intention to terminate this Agreement or to extend the Agreement under the terms
and conditions hereof for successive, additional one (1) year periods, subject
to early termination pursuant hereto (each a “Renewal Term”).  The Agreement
will be extended only if both the Company and Employee agree to extend the
Agreement.  The Initial Term together with any Renewal Term(s) is herein
referred to as the “Term.”  If Employee remains employed by the Company after
the Term, then such employment shall be according to such terms and conditions
as the Company may establish from time to time.
 
2.           Services.  The Company hereby agrees to employ Employee in the role
of the Company’s Vice President, General Counsel and Secretary and Employee
hereby accepts such employment with the Company on the terms and conditions set
forth herein.  Employee shall perform all activities and services as the
Company’s Vice President, General Counsel and Secretary, which shall include
such duties and responsibilities as the Company’s Board of Directors (the
“Board”) and Chief Operating Officer may from time-to-time reasonably prescribe
consistent with the duties and responsibilities of the Vice President, General
Counsel and Secretary of the Company (the “Services”).  Employee shall use his
best efforts to make himself available to render such Services to the best of
his abilities.  The Services shall be performed in a good professional and
workmanlike manner by Employee, to the Company’s reasonable satisfaction.
 
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Location.  Employee’s position will be based at the Company’s
principal office, which is currently located at 315 Manitoba Avenue, Suite 200,
Wayzata, Minnesota.
 
4.           At-Will Relationship.  Employee’s employment with the Company shall
be entirely “at-will,” meaning that either Employee or the Company may terminate
such employment relationship at any time for any reason or for no reason at all,
subject to the provisions of this Agreement.    The date upon which Employee’s
termination of employment with the Company occurs is the “Termination
Date.”  For purposes of Section 8(b)(x) and (y) of this Agreement only, with
respect to the timing of any payments thereunder, the “Termination Date” shall
mean the date on which a “separation from service” has occurred for purposes of
Section 409A of the Internal Revenue Code of 1986 (the “Code”) and the
regulations and guidance thereunder.
 
5.           Compensation. In consideration for Employee entering into this
Agreement with the Company and performing the Services required hereunder during
the Term, the Company shall provide Employee with the following compensation
while Employee is employed by the Company during the Term:
 
(a)           Salary.  The Company shall pay Employee an annualized base salary
according to this Section 5(a) (the “Salary”), which salary shall be payable to
Employee in accordance with the Company’s customary payroll practices.  From the
Effective Date through December 31, 2012, Employee’s annualized Salary shall be
$220,000.  Thereafter, Employee’s annualized Salary shall be increased by 4% on
January 1 of each year during the Term, starting January 1, 2013.
 
(b)           Signing Bonus.  Upon Employee’s execution of this Agreement, the
Company shall issue to Employee one thousand five hundred (1,500) fully vested
shares of the Company’s common stock.
 
(c)           Annual Bonus.  For each calendar year during the Term Employee
shall be eligible to receive an annual incentive bonus in the discretion of the
Company’s Compensation Committee or Board based upon Employee meeting or
exceeding mutually agreed upon performance goals, with a target annual incentive
bonus equal to 50% of Employee’s annualized Salary and to be paid in fully
vested shares of the Company’s common stock to be issued no later than March 15
of the calendar year immediately following the calendar year for which such
bonus is earned; provided, however, that nothing herein shall obligate the
Company to pay any bonus to Employee at any time.  Notwithstanding the
foregoing, for calendar year 2011, Employee’s target annual incentive bonus
shall equal 16.7% of Employee’s annualized Salary for 2011, payable in fully
vested shares of the Company’s common stock to be issued no later March 15,
2012.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Restricted Stock Grant.  Upon execution of this Agreement,
Employee shall receive a restricted stock grant of 25,000 shares of the
Company’s common stock (the “Restricted Stock Award”) in accordance with the
terms and conditions of that certain Restricted Stock Agreement between the
Company and Employee dated the same date as Employee executes this Agreement
(the “Restricted Stock Agreement”).  The restricted stock included in the
Restricted Stock Award shall vest ratably in sixteen quarterly installments
during the Initial Term, subject to accelerated vesting under certain
circumstances as specified herein and in the Restricted Stock Agreement.
 
6.           Benefits.  In consideration for Employee entering into this
Agreement with the Company and performing the Services required hereunder during
the Term, the Company shall provide Employee with the following employee
benefits while Employee is employed by the Company during the Term:
 
(a)           Employee shall be entitled to participate in all such employee
benefit plans and programs of the Company as are provided from time to time by
the Company to senior executives of the Company to the extent that Employee
meets the eligibility requirements for each such individual plan or
program.  The Company provides no assurance as to the adoption or continuance of
any particular employee benefit plan or program for senior executives of the
Company and Employee’s participation in any such plan or program shall be
subject to the provisions, rules and regulations applicable thereto.
 
(b)           Employee shall be entitled to use a Company-leased vehicle during
the Term, and the Company shall provide a monthly allowance to Employee for
insurance, gasoline and maintenance expenses, up to an aggregate maximum expense
for the Company of Twelve Thousand Dollars ($12,000) per calendar year.
 
(c)           Employee, Employee’s spouse and any children of Employee (the
“Employee’s Family”) shall be entitled to participate in health,
hospitalization, disability, dental and other such health-related benefits
and/or insurance plans that the Company may have in effect from time-to-time and
provided the Employee and Employee’s Family meets the eligibility requirements
for each such individual plan or program, all of which insurance premiums shall
be paid by the Company on behalf of Employee and Employee’s Family. The Company
provides no assurance as to the adoption or continuance of any particular
health, hospitalization, disability, dental and other such health-related
benefits and/or insurance plans or programs and Employee and Employee’s Family’s
participation in any such plan or program shall be subject to the provisions,
rules and regulations applicable thereto.
 
(d)           Employee shall be entitled to vacation pursuant to such general
policies and procedures of the Company consistent with past practices as are
from time-to-time adopted by the Company.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Employee shall be reimbursed by the Company for all ordinary and
customary business expenses, including travel, communication costs and other
disbursements incurred by him, for and on behalf of the Company, in connection
with the provision of the Services required under this Agreement.  Employee
shall provide such appropriate documentation regarding such expenses and
disbursements as Company may reasonably require.  Reimbursement shall occur at
least once per month and must be paid no later than the end of the Company’s
taxable year following the taxable year in which such expenses are incurred.
 
7.           Rights Upon A Change in Control.
 
(a)           Upon a Change in Control of the Company (as defined below) during
the Term, any options, warrants, restricted stock, restricted stock units or
other equity interests in the Company (the “Securities”) held in the name of
Employee, or any portion thereof, shall accelerate, become 100% vested and
become immediately vested and, if applicable, exercisable upon any Change in
Control of the Company (as defined below).
 
(b)           Any of the following shall constitute a “Change in Control” for
the purposes of this Agreement:
 
(i)           The consummation of a reorganization, merger, share exchange,
consolidation or similar transaction, or the sale or disposition of all or
substantially all of the assets of the Company, unless, in any case, the persons
beneficially owning the voting securities of the Company immediately before that
transaction beneficially own, directly or indirectly, immediately after the
transaction, at least seventy-five percent (75%) of the voting securities of the
Company or any other corporation or other entity resulting from or surviving the
transaction in substantially the same proportion as their respective ownership
of the voting securities of the Company immediately prior to the transaction;
 
(ii)           A majority of the members of the Board shall not be Continuing
Directors (“Continuing Directors” shall mean: (A) individuals who, on the
Effective Date, are directors of the Company, (B) individuals elected as
directors of the Company subsequent to the Effective Date for whose election
proxies shall have been solicited by the Board, (C) individuals elected as
directors of the Company subsequent to the Effective Date pursuant to a
nomination of board representation right of preferred stockholders of the
Company, or (D) any individual elected or appointed by the Board to fill
vacancies on the Board caused by death or resignation (but not by removal) or to
newly-created directorships); or
 
(ii)           The Company’s shareholders approve a complete liquidation or
dissolution of the Company.
 
(c)           The Company’s obligations under this Section 7 of this Agreement
are absolute and unconditional, and not subject to any set-off, counterclaim,
recoupment, defense, or other right that the Company or any affiliate of the
Company may have against the Employee.  The parties agree that the provisions of
this Section 7 shall survive any termination of this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
8.           Rights Upon Termination of Employment.
 
(a)           If Employee’s employment with the Company is terminated by the
Company or Employee for any reason upon or following the expiration of the Term,
or if Employee’s employment with the Company is terminated during the Term by
reason of:


(i)           Employee’s abandonment of his employment or Employee’s resignation
for any reason other than Good Reason (as defined below),


(ii)           termination of Employee’s employment by the Company for Cause (as
defined below), or


(iii)           Employee’s death or Disability (as defined below),


then: (A) the Company shall pay to Employee or his beneficiary or his estate, as
the case may be, Employee’s Salary through the Termination Date, (B) the Company
shall pay any unpaid expense reimbursement that might have accrued prior to the
Termination Date; and (C) any Securities held in the name of Employee, or any
portion thereof, may be exercised to the extent Employee was entitled to do so
as of the Termination Date in accordance with the terms of the applicable grant
agreements and plan document(s) governing such Securities.
 
(b)          If Employee’s employment with the Company is terminated during the
Term by the Company for any reason other than for Cause, or by Employee as a
result of his resignation for Good Reason (in either case, an “Involuntary
Termination”), then: (i) the Company shall pay Employee’s Salary through the
Termination Date, and (ii) the Company shall pay any unpaid expense
reimbursement that might have accrued prior to the Termination Date.  In
addition, if an Involuntary Termination occurs during the Term and the
Termination Date is before a Change in Control or within twenty-four (24) months
after a Change in Control, then, subject to Section 8(g) below, (x) the Company
shall pay Employee a single lump sum payment equal to Employee’s annualized
Salary as of the Termination Date, less applicable withholdings, payable to
Employee on the sixtieth (60th) calendar day after the Termination Date, (y) the
Company shall, no later than sixtieth (60th) calendar day after the Termination
Date, issue pre-payment of the remaining lease term of Employee’s Company
vehicle to enable Employee’s continued use of such vehicle through the remaining
lease term of such vehicle, along with a lump sum payment to Employee of the
estimated insurance premiums for such vehicle through the remaining lease
terms.  Further, if an Involuntary Termination occurs during the Term and the
Termination Date is before a Change in Control, then, subject to Section 8(g)
below, (z) all Securities held in the name of Employee, or any portion thereof,
as of the Termination Date shall accelerate, become 100% vested and become
immediately exercisable upon the Termination Date.  If an Involuntary
Termination occurs during the Term and the Termination Date is after a Change in
Control, then any Securities held in the name of Employee, or any portion
thereof, may be exercised to the extent Employee was entitled to do so as of the
Termination Date in accordance with the terms of the applicable grant agreements
and plan document(s) governing such Securities.


(c)           Cause. Termination of Employee for “Cause” shall mean any of the
following acts by Employee:
 
 
 
5

--------------------------------------------------------------------------------

 
 
(i)            an intentional act of fraud, embezzlement, theft or any other
material violation of law:
 
(ii)            intentional damage to the Company’s assets;
 
(iii)            the willful and continued failure to substantially perform
required duties for the Company (other than as a result of incapacity due to
physical or mental illness); or
 
(iv)            willful conduct that is demonstrably and materially injurious to
the Company, monetarily or otherwise.


(d)           Good Reason.  Resignation for “Good Reason” shall mean resignation
by Employee based on any of the following acts by the Company without the
consent of Employee:


(i) a material breach by the Company of any terms and conditions of this
Agreement;


(ii)           the relocation of Employee’s office by more than 30 miles from
the location identified in Section 3 above; or


(iii)           a material reduction of Employee’s Salary,


provided, however, that “Good Reason” shall not exist unless Employee has first
provided written notice to the Company of the occurrence of one or more of the
conditions under clauses (i) through (iii) above within ninety (90) days of the
condition’s initial occurrence, and such condition is not fully remedied by the
Company within thirty (30) days after the Company’s receipt of written notice
from Employee.


(e)           Disability.  “Disability” hereunder shall mean the inability of
Employee to perform on a full-time basis the duties and responsibilities of his
employment with the Company by reason of his illness or other physical or mental
impairment or condition, if such inability continues for an uninterrupted period
of 180 days or more during any 360-day period.  A period of inability shall be
“uninterrupted” unless and until Employee returns to full-time work, with or
without an accommodation, for a continuous period of at least thirty (30) days.


(f)           In the event of termination of Employee’s employment, the sole
obligation of the Company shall be its obligation to make the payments called
for by Section 8(a) or Section 8(b) hereof, as the case may be, and the Company
shall have no other obligation to Employee or to his beneficiary or his estate,
except for compensation earned for services performed through the Termination
Date or as otherwise provided by law, under the terms of any other applicable
agreement between Employee and the Company or under the terms of any employee
benefit plans or programs then maintained by the Company in which Employee
participates.


(g)           Notwithstanding the foregoing provisions of this Section 8, the
Company shall not be obligated to provide the consideration under Section
8(b)(x), (y) or (z) hereof unless Employee shall have signed a release of claims
in favor of the Company in a form to be prescribed by the Company, all
applicable consideration periods and rescission periods provided by law shall
have expired and Employee is in strict compliance with the terms of this
Agreement as of the dates of the payments.
 
 
6

--------------------------------------------------------------------------------

 

 
9.           Confidential Information.
 
(a)           Employee shall maintain the confidentiality of all trade secrets,
(whether owned or licensed by the Company) and related or other interpretative
materials and analyses of the Company’s projects, or knowledge of the existence
of any material, information, analyses, projects, proposed joint ventures,
mergers, acquisitions, divestitures and other such anticipated or contemplated
business ventures of the Company, and other confidential or proprietary
information of the Company (“Confidential Information and Materials”) obtained
by Employee from the Company.
 
(b)           In the event that such Confidential Information and Materials are
memorialized on any computer hardware, software, CD-ROM, disk, tape, or other
media, Company shall have the right, subject to the rights of third parties
under contract, copyright, or other law, to view, use and copy for safekeeping
or backup purposes such Confidential Information and Materials.  During the
period of confidentiality, Employee shall make no use of such Confidential
Information and Materials for his own financial or other benefit, and shall not
retain any originals or copies, or reveal or disclose any Confidential
Information and Materials to any third parties, except as otherwise expressly
agreed by the Company.  Employee shall have no right to use the Company’s
corporate logos, trademarks, service marks, or other intellectual property
without prior written permission of the Company and subject to any limitations
or restrictions upon such use as the Company may require.
 
(c)           Upon expiration or termination of this Agreement, Employee shall
turn over to a designated representative of the Company all property in
Employee’s possession and custody and belonging to the Company.  Employee shall
not retain any copies or reproductions of correspondence, memoranda, reports,
notebooks, drawings, photographs or other documents relating in any way to the
affairs of the Company and containing Confidential Information and Materials
which came into Employee’s possession at any time during the term of Employee’s
employment with the Company.
 
(d)           Employee acknowledges that the Company is a public company
registered under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and that this Agreement may be subject to the filing requirements of the
Exchange Act.  Employee acknowledges and agrees that the applicable insider
trading rules and limitations on disclosure of non-public information set forth
in the Exchange Act and rules and regulations promulgated by the SEC shall apply
to this Agreement and Employee’s employment with the Company.  Employee (on
behalf of himself as well as his executors, heirs, administrators and assigns)
absolutely and unconditionally agrees to indemnify and hold harmless the Company
and all of its past, present and future affiliates, executors, heirs,
administrators, shareholders, employees, officers, directors, attorneys,
accountants, agents, representatives, predecessors, successors and assigns from
any and all claims, debts, demands, accounts, judgments, causes of action,
equitable relief, damages, costs, charges, complaints, obligations,
controversies, actions, suits, proceedings, expenses, responsibilities and
liabilities of every kind and character whatsoever (including, but not limited
to, reasonable attorneys’ fees and costs) in the event of Employee’s breach or
alleged breach of any obligation under the Exchange Act, any rules promulgated
by the SEC and any other applicable Federal or state laws, rules, regulations or
orders.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           The foregoing obligations of confidentiality shall not apply to
any Confidential Information and Materials that: (i) are now or subsequently
become generally publicly known, other than as a direct or indirect result of
the breach by Employee of this Agreement, (ii) are independently made available
to Employee in good faith by a third party who has not violated a confidential
relationship with the Company, or (iii) are required to be disclosed by law or
legal process.  Employee understands and agrees that Employee’s obligations
under this Agreement to maintain the confidentiality of the Company’s
confidential information are in addition to any obligations of Employee under
applicable statutory or common law.  The parties agree that the provisions of
this Section 9 shall survive any termination of Employee’s employment with the
Company and this Agreement.
 
10.           Non-Competition and Non-Solicitation.
 
(a)           Employee agrees that he will not:
 
(i)           anywhere within the United States, engage, directly or indirectly,
alone or as a shareholder (other than as a holder of less than ten percent (10%)
of the common stock of any publicly traded corporation), partner, officer,
director, employee, consultant or advisor, or otherwise in any way participate
in or become associated with, any other business organization that is engaged or
becomes engaged in any business that is the same or substantially identical
business of the Company, or is directly competitive with, any business activity
that the Company is conducting at the time of the Employee’s termination or has
notified the Employee that it proposes to conduct and for which the Company has,
prior to the time of such termination, expended substantial resources (the
“Designated Industry”),
 
(ii)           divert to any competitor of the Company any customer of the
Company, or
 
(iii)           solicit any employee, contributor or faculty member of the
Company to change its relationship with the Company, or hire or offer employment
to any person to whom the Employee actually knows the Company has offered
employment.
 
(b)           Employee agrees to be bound by the provisions of this Section 10
in consideration for the Company’s employment of Employee, payment of the
compensation and benefits provided under Section 5 and Section 6 above and the
covenants and agreements set forth herein.  The provisions of this Section 10
shall apply during the term of Employee’s employment with the Company and for a
period of one (1) year following termination of Employee’s employment with the
Company for any reason, whether such termination is at the initiative of
Employee or the Company or before or after expiration of the Term; provided,
however, that the provisions of this Section 10 shall cease to apply immediately
upon any Change in Control as defined in Section 7 of this Agreement or in the
event that the Company terminates Employee’s employment for no reason or for any
reason other than Cause during the Term.  The parties agree that the provisions
of this Section 10 shall survive any termination of this Agreement, Employee
will continue to be bound by the provisions of this Section 10 until their
expiration and Employee shall not be entitled to any compensation from the
Company with respect thereto except as provided under this Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Employee acknowledges that the provisions of this Section 10 are
essential to protect the business and goodwill of the Company.  If at any time
the provisions of this Section 10 shall be determined to be invalid or
unenforceable by reason of being vague or unreasonable as to area, duration or
scope of activity, this Section 10 shall be considered divisible and shall
become and be immediately amended to only such area, duration and scope of
activity as shall be determined to be reasonable and enforceable by the court or
other body having jurisdiction over the matter; and the Employee agrees that
this Section 10 as so amended shall be valid and binding as though any invalid
or unenforceable provision had not been included herein.
 
11.           Non-Disparagement.  Both the Company and Employee agree that
neither they nor any of their respective affiliates, predecessors, subsidiaries,
partners, principals, officers, directors, authorized representatives, agents,
employees, successors, assigns, heirs or family members shall disparage or
defame any other party hereto relating in any respect to this Agreement, their
relationship or the Company’s employment of Employee.
 
12.           Notices.  Any notice required or permitted under this Agreement
shall be personally delivered or sent by recognized overnight courier or by
certified mail, return receipt requested, postage prepaid, and shall be
effective when received (if personally delivered or sent by recognized overnight
courier) or on the third day after mailing (if sent by certified mail, return
receipt requested, postage prepaid) as follows:
 
As to Employee, at the Employee’s home address on file with the Company.
 
As to the Company:
 
                Northern Oil and Gas, Inc.
Attn: Board of Directors
315 Manitoba Avenue – Suite 200
Wayzata, Minnesota 55391
 
Either party may designate a different person to whom notices should be sent at
any time by notifying the other party in writing in accordance with this
Agreement.
 
13           Survival of Certain Provisions.  Those provisions of this Agreement
which by their terms extend beyond the termination or non-renewal of this
Agreement (including all representations, warranties, and covenants of the
parties) shall remain in full force and effect and survive such termination or
non-renewal.
 
14.           Severability.  Each provision of this Agreement shall be
considered severable such that if any one provision or clause conflicts with
existing or future applicable law, or may not be given full effect because of
such law, this shall not affect any other provision which can be given effect
without the conflicting provision or clause.
 
 
 
9

--------------------------------------------------------------------------------

 
 
15.           Entire Agreement.  This Agreement contains the entire agreement
and understanding between the parties, and supersedes all prior agreements and
understandings relating to the subject matter hereof. There are no
understandings, conditions, representations or warranties of any kind between
the parties except as expressly set forth herein.
 
16.           Assignability.  Employee may not assign this Agreement to any
third party for whatever purpose without the express written consent of the
Company.  The Company may not assign this Agreement to any third party without
the express written consent of Employee except by operation of law, or through
merger, liquidation, recapitalization or sale of all or substantially all of the
assets of the Company, provided that the Company may assign this Agreement at
any time to an affiliate of the Company.  The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their respective
representatives, successors, and assigns.
 
17.           Headings.  The headings of the paragraphs and sections of this
Agreement are inserted solely for the convenience of reference.  They shall in
no way define, limit, extend, or aid in the construction of the scope, extent,
or intent of this Agreement.
 
18.           Waiver.  The failure of a party to enforce the provisions of this
Agreement shall not be construed as a waiver of any provision or the right of
such party thereafter to enforce each and every provision of this Agreement.
 
19.           Amendments.  No amendments of this Agreement shall be binding upon
the Company or Employee unless made in writing, signed by the parties hereto,
and delivered to the parties at the addresses provided herein.
 
20.           Governing Law.  This Agreement shall be governed by and construed
under the internal laws of the State of Minnesota, without regard to the
principles of comity and/or the applicable conflicts of laws of any state that
would result in the application of any laws other than the State of Minnesota.
 
21.           Jurisdiction.  This Agreement, including the documents,
instruments and agreements to be executed and/or delivered by the parties
pursuant hereto, shall be construed, governed by and enforced in accordance with
the internal laws of the State of Minnesota, without giving effect to the
principles of comity or conflicts of laws thereof.  Employee and the Company
agree and consent that any legal action, suit or proceeding seeking to enforce
any provision of this Agreement shall be instituted and adjudicated solely and
exclusively in any court of general jurisdiction in Minnesota, or in the United
States District Court having jurisdiction in Minnesota and Employee and the
Company agree that venue will be proper in such courts and waive any objection
which they may have now or hereafter to the venue of any such suit, action or
proceeding in such courts, and each hereby irrevocably consents and agrees to
the jurisdiction of said courts in any such suit, action or
proceeding.  Employee and the Company further agree to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in said courts, and also agree that service of process or notice upon
them shall be deemed in every respect effective service of process or notice
upon them, in any suit, action, proceeding, if given or made (i) according to
applicable law, (ii) by a person over the age of eighteen (18) who personally
served such notice or service of process on Employee or the Company, as the case
may be, or (iii) by certified mail, return receipt requested, mailed to employee
or the Company, as the case may be, at their respective addresses set forth in
this Agreement.
 
 
 
10

--------------------------------------------------------------------------------

 
 
22.           Counterparts and Electronic Signatures.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same Agreement.
 
23.           Taxes and Section 409A.  Company may withhold from any amounts
payable under this Agreement such federal, state and local income and employment
taxes as Company shall determine are required to be withheld pursuant to any
applicable law or regulation.  Employee shall be solely responsible for the
payment of all taxes due and owing with respect to wages, benefits, and other
compensation provided to him hereunder.
 
This Agreement and the compensation payable hereunder is intended to satisfy, or
be exempt from, the requirements of Section 409A(a)(2)(3) and (4) of the Code,
including current and future guidance and regulations interpreting such
provisions, and should be interpreted accordingly.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 


NORTHERN OIL AND GAS, INC.




By  /s/ James R. Sankovitz                      
    By:  James R. Sankovitz
    Its:  Chief Operating Officer






EMPLOYEE:

 
/s/ Erik J. Romslo                                      
Erik J. Romslo







 
 


 

 
11

--------------------------------------------------------------------------------

 
